PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/826,801
Filing Date: 30 Nov 2017
Appellant(s): Nambiar et al.



__________________
Ryan Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020 appealing from the Final Office Action dated 07/31/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-5, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2017/0371540), hereinafter Ding in view of Kuwayama (US 2014/0297950), hereinafter Kuwayama, further in view of Merritt et al. (US 2018/0004430), hereinafter Merritt, and still further in view of Zheng et al. (US 2019/0109901), hereinafter Zheng.
Claims 2, 3, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ding, Kuwayama, Merritt, and Zheng as applied to claims 1, 11, and 17 respectively, and further in view of Vaillant et al. (US 9,558,256), hereinafter Vaillant.

 (2) Response to Argument
The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.
(A)Answer to Argument A (35 U.S.C. 103 Rejections of independent claims 1, 11, and 17, see pages 10-12 of Appellant’s appeal brief)
based on the plurality of metrics, determining one or more data block replicas of the plurality of data block replicas have reached at least one data access threshold of a plurality of data access thresholds defined uniquely for specific replicas of the plurality of data block replicas”. Specifically, “Zheng teaches determining “whether the average time for the read operation initiated by NODE_2 is greater than a predefined time threshold, for example 10 ms” … Zheng is silent as to whether this predefined time threshold is uniquely defined for NODE_2”. The Examiner respectfully disagrees.
First, the limitation recited “specific replicas” is not explicitly defined in the specification. Under the broadest reasonable interpretation, “specific replicas of the plurality of data block replicas” can refer to any data block replicas that are specifically identified. Since claim 1 does not identify what “specific replicas of the plurality of data block replicas” are, the Examiner has interpreted the “specific replicas” as any group of data block replicas, for example, “specific replicas” can be all of data replicas accessed by NODE_1, all of data replicas accessed by NODE_2, all of the data replicas accessed across all nodes, or the whole set of plurality of data block replicas.
Second, Zheng discloses an invention that automatically migrates a data replica from a first node to a second node in response to a determination that a statistical metric for a data replica resided on the first node exceeds a predefined threshold ([0077]). Therefore, the threshold value should be an indicator associated with deterioration of the performance of a node. Zheng states that, “In that case, the daemon may determine whether an average time for the read operations initiated by the second node exceeds the predefined threshold. For example, the daemon may determine 
(2) Applicant further contends that “In fact, Zheng appears to teach the opposite of the unique definition of data access thresholds for specific blocks. Zheng appears to teach that the threshold is defined across nodes based on characteristics of the nodes. Specifically, Zheng recites that the threshold is defined for all nodes as “a percentage of read operations from all the nodes.” More specifically, Zheng recites that “the time threshold may be based on the other nodes. For example, the time threshold may be the average time to read the replica across all nodes.” Thus the time threshold is not defined uniquely for a specific node.” The Examiner respectfully disagrees.
The section of Zheng cited by Applicant is an example of how a time threshold may be calculated, which is not the only way to calculate a time threshold. Furthermore, as set forth above, “specific replicas” is a term which can be interpreted as the whole set of the plurality of data block replicas. A time threshold (or a count threshold) defined for the entire data replicas is unique as it is the only time threshold for the whole set. 
Therefore, the combination of Ding, Kuwayama, Mettitt, and Zheng teaches the limitation “based on the plurality of metrics, determining one or more data block replicas of the plurality of data block replicas have reached at least one data access threshold of a plurality of data access thresholds defined uniquely for specific replicas of the plurality of data block replicas”

(B) Answer to Argument B (35 U.S.C. 103 Rejections of independent claims 2, 3, 12, 13, and 18, see pages 12-13 of Appellant’s appeal brief)
Applicant contends that the combination of Ding, Kuwayama, Mettitt, and Zheng does not teach or suggest “based on the plurality of metrics, determining one or more data block replicas of the plurality of data block replicas have reached at least one data access threshold of a plurality of data access thresholds defined uniquely for specific replicas of the plurality of data block replicas” as recited in independent claim 1 and similarly recited in independent claims 11 and 17. Vaillant does not cure the deficiencies of the combination of Ding, Kuwayama, Mettitt, and Zheng. The Examiner respectfully disagrees.
As discussed above, the combination of Ding, Kuwayama, Mettitt, and Zheng teaches the limitation based on the plurality of metrics, determining one or more data block replicas of the plurality of data block replicas have reached at least one data access threshold of a plurality of data access thresholds defined uniquely for specific replicas of the plurality of data block replicas.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NANCI N WONG/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
Conferees:


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.